DETAILED ACTION
	Claims 1-7, 9-17, and 19-20 are currently pending. Claims 8 and 18 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The attached Replacement Drawing Sheets have overcome the objections. The objections to the drawings have been withdrawn.
	The amendments to the specification have overcome the objections. The objections to the specification have been withdrawn.

Response to Arguments
Applicant’s arguments, see the section titled “Rejection under 35 U.S.C. 112(b)” starting on page 12 of the reply filed 06/27/2022, with respect to the rejections of claims 2-4 and 12-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendments to claims 2 and 12 have overcome the rejections under 35 U.S.C. 112(b). The rejections to claims 2 and 12, and corresponding dependent claims 3-4 and 13-14 under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see the section titled “Rejections under 35 U.S.C. 103” on page 13 of the reply filed 06/27/2022, with respect to claims 1-7, 10-17, and 20 have been fully considered and are persuasive. The rejections of claims 1-7, 10-17, and 20 under 35 U.S.C. 103 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradford F. Fritz on 07/06/2022.

The application has been amended as follows:

	In lines 8-9 of claim 11, delete:
“the force applied to the handle assembly sensed by the force sensor”
and replace with:
“a force applied to the handle assembly sensed by a force sensor”.

	In line 3 of claim 16, after “an image of an article located” and before “receiving portion of the robot” add:
	“in a”.

Reasons for Allowance
Claims 1-7, 9-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Jones (US 2018/0162433 A1) discloses a robot comprising:
a cart configured to receive one or more objects (In paragraph [0016], Jones discloses a shopping cart 100 that includes a basket portion 103 configured to hold a plurality of items);
a handle assembly coupled to the cart (In paragraph [0017], Jones discloses a handle portion 105);
a moving part configured to move the robot (In paragraph [0021], Jones discloses a motor for driving one or more of the front wheel 102 and the back wheel 104 to provide power assist to persons pushing the shopping cart 100);
a force sensor configured to sense a force applied to the handle assembly (In paragraph [0017], Jones discloses a pressure sensor device 106 configured to detect the pressure associated with a customer pushing and/or pulling on the handle portion 105); and
a controller (In paragraph [0028], Jones discloses a control circuit 201 comprising a processor and/or microcontroller) configured to:
adjust at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on a magnitude of the force applied to the handle assembly sensed by the force sensor (In paragraph [0032], Jones discloses that the motor 220 may comprise a variable speed motor configured to supply different amounts of torque to one or more wheels, where the control circuit 201 causes the motor 220 to supply an amount of torque based on the amount of pressure detected by the pressure sensor 210).
Jones does not explicitly disclose wherein the robot comprises:
a camera sensor configured to photograph a periphery of the robot and capture an image of a user of the robot;
an obstacle sensor configured to detect an obstacle disposed around the robot; and
a controller configured to:
generate physical characteristics information on physical characteristics of the user of the robot based on the image of the user, and
adjust at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on the physical characteristics information,
wherein the controller is further configured to:
calculate an obstacle avoidance level for the robot based on a distance between the robot and the obstacle detected by the obstacle sensor and a moving speed of the robot, and
update the physical characteristics information of the user based on a comparison of the obstacle avoidance level and the force applied to the handle assembly.

However, Thompson teaches wherein a robot comprises:
a camera sensor configured to photograph a periphery of the robot and capture an image of a user of the robot (In paragraphs [0082-0083], Jones teaches wherein one or more sensors 288 are used to, for example, update user characteristics (capture data of the user) and determine operating conditions of the robot such as proximity to objects (capture data of a periphery of the robot); in paragraph [0078] where the one or more sensors 288 may include cameras);
an obstacle sensor configured to detect an obstacle disposed around the robot (In paragraphs [0082-0083], Jones teaches wherein one or more sensors 288 are used to, for example, determine operating conditions of the robot such as proximity to objects (capture data of a periphery of the robot); in paragraph [0078] where the one or more sensors 288 may include cameras); and
a controller (In paragraph [0076], Thompson teaches that control system 250 may include a computer or microcontroller 282) configured to:
generate physical characteristics information on physical characteristics of the user of the robot based on the image of the user (In paragraph [0082], Thompson teaches that user characteristics are measured and/or updated through the computer 282 and sensor 288, where user characteristics include physiological and biometric factors such as weight, clothing, and fitness level), and
adjust at least one of a moving direction of the robot, a moving speed of the moving part and a value of torque applied to a motor of the moving part, based on the physical characteristics information (In paragraph [0081], Thompson teaches that based on user characteristics such as those measured through the sensors 288, the computer 282 determines electrical motor output and provides, for example, assist forces to assist the user in certain situations).

The prior art alone or in combination does not explicitly disclose wherein the controller is further configured to:
calculate an obstacle avoidance level for the robot based on a distance between the robot and the obstacle detected by the obstacle sensor and a moving speed of the robot, and
update the physical characteristics information of the user based on a comparison of the obstacle avoidance level and the force applied to the handle assembly.

Similar reasoning is applied to claim 11. Therefore, independent claims 1 and 11, and corresponding dependent claims 2-7, 9-10, 12-17, and 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665